t c memo united_states tax_court daniel o abelein petitioner v commissioner of internal revenue respondent docket no 24804-04l filed date terri a merriam for petitioner gregory m hahn and thomas n tomashek for respondent memorandum findings_of_fact and opinion haines judge petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6330 notice_of_determination for through pursuant to sec_6330 petitioner seek sec_1 unless otherwise indicated all section references are to continued review of respondent’s determination the issue for decision is whether respondent abused his discretion in sustaining the proposed collection action findings_of_fact some of the facts have been stipulated and are so found the first second third fourth and fifth stipulations of fact and the attached exhibits are incorporated herein by this reference continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar petitioner also disputes respondent’s determination that he is liable for the increased rate of interest on tax-motivated transactions under sec_6621 as to this dispute the parties filed a stipulation to be bound by the court’s determination in ertz v commissioner tcmemo_2007_15 which involves a similar issue respondent reserved relevancy objections to many of the exhibits attached to the stipulations of fact fed r evid provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible fed r evid defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence while the relevance of some exhibits is certainly limited we find that the exhibits meet the threshold definition of relevant evidence and are admissible the court will give the exhibits only such consideration as is warranted by their pertinence to the court’s analysis of petitioner’s case respondent also objected to many of the exhibits on the basis of hearsay even if we were to receive those exhibits into evidence they would have no impact on our findings_of_fact or on the outcome of this case petitioner resided in boring oregon when he filed his petition petitioner has a highschool education worked as an electrician for many years and is now self-employed as a general contractor building houses in the greater portland oregon area at the time of trial petitioner wa sec_55 years old in petitioner became a partner in durham genetic engineering ltd dge and in shorthorn genetic engineering ltd sge cattle breeding partnerships organized and operated by walter j hoyt iii hoyt from about through hoyt organized promoted and operated more than cattle breeding partnerships hoyt also organized promoted and operated sheep breeding partnerships from to his subsequent removal by the tax_court in through hoyt was the tax_matters_partner of each hoyt partnership from approximately through hoyt was a licensed enrolled_agent and as such he represented many of the hoyt partners before the internal_revenue_service irs in the parties stipulated that petitioner became a partner in dge and sge in however petitioner testified and the rest of the record indicates that he became a partner in petitioner was also a partner in other hoyt-related partnerships identified as dge 1986-a and ff the details of these partnerships are not in the record though unclear it appears that all adjustments made to petitioner’s income_tax_liability for were attributable to his involvement in dge and sge only hoyt’s enrolled_agent status was revoked hoyt was convicted of various criminal charges in beginning in until at least petitioner claimed losses and credits on his federal_income_tax returns arising from his involvement in the hoyt partnerships petitioner also carried back unused investment credits to and as a result of these losses and credits petitioner reported overpayments of tax for through and received refunds in the amounts claimed petitioner asks the court to take judicial_notice of certain facts in other hoyt-related cases and apply judicial estoppel to facts respondent has asserted in previous hoyt- related litigation we do neither a judicially noticeable fact is one not subject_to reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b petitioner is not asking the court to take judicial_notice of facts that are not subject_to reasonable dispute instead petitioner is asking the court to take judicial_notice of the truth of assertions made by taxpayers and the commissioner in other hoyt-related cases such assertions are not the proper subject of judicial_notice the doctrine_of judicial estoppel prevents a party from asserting in a legal proceeding a claim that is inconsistent with a position successfully taken by that party in a previous proceeding new 532_us_742 among the requirements for judicial estoppel to be invoked a party’s current litigating position must be clearly inconsistent with a prior litigating position id pincite petitioner has failed to identify any clear inconsistencies between respondent’s current position and his position in any previous litigation respondent issued notices of final partnership administrative adjustments fpaas to dge and sge for their and taxable years after completion of the partnership-level proceedings respondent determined deficiencies in petitioner’s income_tax for his through tax years on date respondent issued petitioner a final notice--notice of intent to levy and notice of your right to a hearing final notice the final notice included petitioner’s outstanding tax_liabilities for through on date petitioner submitted a form request for a collection_due_process_hearing petitioner argued that the proposed levy was inappropriate and that an offer-in- compromise should be accepted petitioner’s case was assigned to settlement officer linda cochran ms cochran ms cochran scheduled a telephone sec_6330 hearing for date during the hearing petitioner’s representative terri a merriam ms merriam requested that petitioner be given more time to submit information to be considered ms cochran extended petitioner’s deadline for submitting information to be considered to date the fpaas and other information specific to dge 85-1’s and sge 85-1’s partnership-level proceedings are not in the record on date petitioner submitted to ms cochran a form_656 offer_in_compromise a form 433-a collection information statement for wage earners and self-employed individuals one letter explaining the offer amount and three letters setting out in detail petitioner’s position regarding the offer-in- compromise petitioner’s letters included several exhibits the form_656 indicated that petitioner was seeking an effective tax_administration offer-in-compromise based on public policy and equity grounds petitioner offered to pay dollar_figure to compromise his outstanding tax_liabilities for through on the form 433-a petitioner reported assets worth approximately dollar_figure and outstanding liabilities of approximately dollar_figure petitioner also reported gross monthly income of dollar_figure and monthly living_expenses of dollar_figure in the letter explaining the offer amount petitioner stated that he was offering to pay dollar_figure for all hoyt-related years to be paid in twenty-four months the amount accounts for all the tax_liability for through and regular_interest through date this offer assumes that no tax_motivated_transaction tmt interest is imposed the details of petitioner’s tax years are not in the record in the remaining three letters petitioner alleged that he was a victim of hoyt’s fraud and asserted various arguments regarding the appropriateness of an offer-in-compromise on date petitioner submitted another letter to ms cochran which included exhibits not provided with the previous letters on date respondent issued petitioner a notice_of_determination respondent determined that petitioner had total net realizable equity in his assets of dollar_figure an amount collectible from future income of dollar_figure and a reasonable collection potential of dollar_figure respondent determined that petitioner was not entitled to an effective tax_administration offer-in-compromise based on public policy or equity ground because the case fails to meet the criteria for such consideration respondent determined that petitioner did not offer an acceptable collection alternative and that all requirements of law and administrative procedure had been met respondent concluded that the proposed collection action could proceed in response to the notice_of_determination petitioner filed a petition with this court on date respondent determined that petitioner had monthly disposable income of dollar_figure and multiplied that amount by the number of months remaining on the collection statute opinion sec_7122 provides that the secretary may compromise any civil case arising under the internal revenue laws whether to accept an offer-in-compromise is left to the secretary’s discretion 447_f3d_706 9th cir affg tcmemo_2004_13 sec_301_7122-1 proced admin regs the regulations under sec_7122 set forth three grounds for the compromise of a tax_liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs doubt as to liability and doubt as to collectibility are not at issue in this case as pertinent here the secretary may compromise a tax_liability on the ground of effective tax_administration when exceptional circumstances exist such that collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner and compromise of the liability would not undermine compliance by while petitioner disputes his liability for sec_6621 interest see supra note he did not raise doubt as to liability as a grounds for compromise taxpayers with the tax lawsdollar_figure sec_301_7122-1 proced admin regs petitioner proposed an offer-in-compromise based on effective tax_administration arguing that exceptional circumstances existed such that collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner respondent determined that petitioner’s offer-in-compromise did not meet the criteria for an effective tax_administration offer-in-compromise because the underlying tax_liability is not at issue our review under sec_6330 is for abuse_of_discretion see 114_tc_604 114_tc_176 this standard does not ask us to decide whether in our own opinion petitioner’s offer-in- compromise should have been accepted but whether respondent’s rejection of the offer-in-compromise was arbitrary capricious or without sound basis in fact or law 112_tc_19 keller v commissioner tcmemo_2006_ fowler v commissioner tcmemo_2004_163 the regulations also provide that the secretary may compromise a liability on the ground of effective tax_administration when collection of the full liability will create economic hardship see sec_301_7122-1 proced admin regs while petitioner disputes ms cochran’s determination of his reasonable collection potential he does not argue that collection of the full liability would create economic hardship a exceptional circumstances petitioner asserts that there are so many unique and equitable facts in this case that this case is an exceptional circumstance and respondent abused his discretion by not accepting those facts as grounds for an offer-in-compromise in support of his assertion petitioner argues the longstanding nature of this case justifies acceptance of the offer-in-compromise respondent’s reliance on an example in the internal_revenue_manual irm was improper and respondent failed to consider petitioner’s other equitable facts longstanding case petitioner asserts that the legislative_history requires respondent to resolve longstanding cases by forgiving penalties and interest which would otherwise apply petitioner argues that because this is a longstanding case respondent abused his discretion by failing to accept their offer-in-compromise petitioner’s argument is essentially the same considered and rejected by the court_of_appeals for the ninth circuit in fargo v commissioner supra pincite see also keller v commissioner supra barnes v commissioner tcmemo_2006_150 we reject petitioner’s argument for the same reasons stated by the court_of_appeals we add that petitioner’s counsel participated in the appeal in fargo as counsel for the amici on brief petitioner suggests that the court_of_appeals knowingly wrote its opinion in fargo in such a way as to distinguish that case from the cases of counsel’s similarly situated clients eg petitioner and to otherwise allow those clients’ liabilities for penalties and interest to be forgiven we do not read the opinion of the court_of_appeals in fargo to support that conclusion see keller v commissioner supra barnes v commissioner supra respondent’s rejection of petitioner’s longstanding case argument was not arbitrary or capricious the irm example petitioner argues that respondent erred when he determined that petitioner was not entitled to relief based on the second example in irm sec_5 petitioner asserts that many of the facts in this case were not present in the example and therefore any reliance on the example was misplaced petitioner’s argument is not persuasive irm sec_5 discusses effective tax_administration offers-in-compromise based on equity and public policy grounds and states in the second example in the taxpayer invested in a nationally marketed partnership which promised the taxpayer tax benefits far exceeding the amount of the investment immediately upon investing the taxpayer claimed investment tax_credits that significantly reduced or eliminated the tax_liabilities for the years through in the irs opened an audit of the partnership under the provisions of the tax equity and fiscal responsibility act of tefra after issuance of the final_partnership_administrative_adjustment fpaa but prior to any proceedings in tax_court the irs made a global_settlement offer in which it offered to concede a substantial portion of the interest and penalties that could be expected to be assessed if the irs’s determinations were upheld by the court the taxpayer rejected the settlement offer after several years of litigation the partnership level proceeding eventually ended in tax_court decisions upholding the vast majority of the deficiencies asserted in the fpaa on the grounds that the partnership’s activities lacked economic_substance the taxpayer has now offered to compromise all the penalties and interest on terms more favorable than those contained in the prior settlement offer arguing that tefra is unfair and that the liabilities accrued in large part due to the actions of the tax_matters_partner tmp during the audit and litigation neither the operation of the tefra rules nor the tmp’s actions on behalf of the taxpayer provide grounds to compromise under the equity provision of paragraph b i b of this section compromise on those grounds would undermine the purpose of both the penalty and interest provisions at issue and the consistent settlement principles of tefra administration internal_revenue_manual cch sec_5 at big_number we agree with respondent that the example presents similar circumstances to those in petitioner’s case including petitioner invested in tefra partnerships in the early 1980s petitioner’s outstanding tax_liability is related to his investment in the partnerships fpaas were issued to the partnerships after several years of litigation tax_court decisions upheld the vast majority of the deficiencies asserted in the fpaas and petitioner argues that interest has accumulated as the result of delays by and other actions of the tax_matters_partner petitioner is also correct in asserting that not all the facts in his case are present in the example however it is unreasonable to expect that facts in an example be identical to facts of a particular case before the example can be relied upon the irm example was only one of many factors respondent considered given the similarities to petitioner’s case respondent’s reliance on that example was not arbitrary or capricious petitioner’s other equitable facts petitioner argues that respondent abused his discretion by failing to consider the other equitable facts of this case petitioner’s equitable facts include reference to petitioner’s reliance on bales v commissioner tcmemo_1989_ petitioner’s reliance on hoyt’s enrolled_agent status bales v commissioner tcmemo_1989_568 involved deficiencies determined against various investors in several hoyt partnerships this court found in favor of the investors on several issues stating that the transaction in issue should be respected for federal_income_tax purposes taxpayers in many hoyt-related cases have used bales as the basis for a reasonable_cause defense to accuracy-related_penalties this argument has been uniformly rejected by this court and by the courts of appeals for the sixth ninth and tenth circuits see eg 471_f3d_1021 9th cir affg tcmemo_2004_269 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 hoyt’s criminal conviction hoyt’s fraud on petitioner and other letters and cases the basic thrust of petitioner’s argument is that he was defrauded by hoyt and that if he were held responsible for penalties and interest incurred as a result of their investment in a tax_shelter it would be inequitable and against public policy petitioner’s argument is not persuasive while the regulations do not set forth a specific standard for evaluating an offer-in-compromise based on claims of public policy or equity the regulations contain two examples see sec_301_7122-1 examples and proced admin regs the first example describes a taxpayer who is seriously ill and unable to file income_tax returns for several years the second example describes a taxpayer who received erroneous advice from the commissioner as to the tax effect of the taxpayer’s actions neither example bears any resemblance to this case unlike the exceptional circumstances exemplified in the regulations petitioner’s situation is neither unique nor exceptional in that his situation mirrors those of numerous other taxpayers who claimed tax_shelter deductions in the 1980s and 1990s see keller v commissioner tcmemo_2006_166 barnes v commissioner tcmemo_2006_150 of course the examples in the regulations are not meant to be exhaustive and petitioner has a more sympathetic case than the taxpayers in fargo v commissioner f 3d pincite for whom the court_of_appeals for the ninth circuit noted that no evidence was presented to suggest that taxpayers were the subject of fraud or deception such considerations however have not kept this court from finding investors in the hoyt tax_shelters to be liable for penalties and interest nor have they prevented the courts of appeals for the sixth ninth and tenth circuits from affirming our decisions to that effect see 471_f3d_1021 9th cir affg tcmemo_2004_269 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 ms cochran testified that she considered all of ms merriam’s and petitioner’s assertions including the numerous letters and exhibits nevertheless ms cochran determined that petitioner did not qualify for an offer-in-compromise the mere fact that petitioner’s equitable facts did not persuade respondent to accept their offer-in-compromise does not mean that those assertions were not considered the notice_of_determination and ms cochran’s testimony demonstrate respondent’s clear understanding and careful consideration of the facts and circumstances of petitioner’s case we find that respondent’s determination that the equitable facts did not justify acceptance of petitioner’s offer-in-compromise was not arbitrary or capricious and thus it was not an abuse_of_discretion we also find that compromising petitioner’s case on grounds of public policy or equity would not enhance voluntary compliance by other taxpayers a compromise on that basis would place the government in the unenviable role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to investigate thoroughly the consequences of transactions into which they enter it would be particularly inappropriate for the government to play that role here where the transaction at issue is participation in a tax_shelter reducing the risks of participating in tax_shelters would encourage more taxpayers to run those risks thus undermining rather than enhancing compliance with the tax laws see barnes v commissioner supra b petitioner’s other argument sec_1 compromise of penalties and interest in an effective tax_administration offer-in-compromise petitioner advances a number of arguments focusing on his assertion that respondent determined that penalties and interest could not be compromised in an effective tax_administration offer-in-compromise petitioner argues that such a determination is contrary to legislative_history and is therefore an abuse_of_discretion these arguments are not persuasive the regulations under sec_7122 provide that if the secretary determines that there are grounds for compromise under this section the secretary may at the secretary’s discretion compromise any civil liability arising under the internal revenue laws sec_301_7122-1 proced admin regs in other words the secretary may compromise a taxpayer’s tax_liability if he determines that grounds for a compromise exist if the secretary determines that grounds do not exist the amount offered or the way in which the offer is calculated need not be considered petitioner’s arguments regarding the compromise of penalties and interest do not relate to whether there are grounds for a compromise instead these arguments go to whether the amount petitioner offered to compromise his tax_liability was acceptable as addressed above respondent’s determination that the facts and circumstances of petitioner’s case did not warrant acceptance of their offer-in-compromise was not arbitrary or capricious and was thus not an abuse_of_discretion because no grounds for compromise exist we need not address whether respondent can or should compromise penalties and interest in an effective tax_administration offer-in-compromise see keller v commissioner supra information sufficient for the court to review respondent’s determination petitioner argues that respondent failed to provide the court with sufficient information so that this court can conduct a thorough probing and in-depth review of respondent’s determinations petitioner’s argument is without merit generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 dollar_figure the burden was on petitioner to show that respondent abused his discretion the burden was not on respondent to provide enough information to show that he did not abuse his discretion nevertheless we find that we had more than sufficient information to review respondent’s determination deadline for submission of information petitioner argues that ms cochran abused her discretion by not allowing his counsel additional time to submit information to be considered petitioner’s argument is not supported by the record while sec_7491 shifts the burden_of_proof and or the burden of production to the commissioner in certain circumstances this section is not applicable in this case because respondent’s examination of petitioner’s returns did not commence after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 petitioner asserts that he was initially only given four weeks to provide all information however he ignores the fact that ms cochran granted his requested extension and allowed him until date to submit information additionally petitioner has not identified any documents or other information that he believes ms cochran should have considered but that he was unable to produce because of the deadline for submission given the thoroughness and the amount of information submitted it is unclear why petitioner needed additional time we do not believe that ms cochran abused her discretion by establishing a deadline for the submission of information efficient collection versus intrusiveness petitioner argues that respondent failed to balance the need for efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary see sec_6330 petitioner’s argument is not supported by the record petitioner has an outstanding tax_liability in his sec_6330 hearing petitioner proposed only an offer-in-compromise because no other collection alternatives were proposed there were not less intrusive means for respondent to consider we find that respondent balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that collection be no more intrusive than necessary c conclusion petitioner has not shown that respondent’s determination was arbitrary or capricious or without sound basis in fact or law for all of the above reasons we hold that respondent’s determination was not an abuse_of_discretion and respondent may proceed with the proposed collection action in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
